Citation Nr: 1411439	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-04 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a hepatitis infection, to include hepatitis A, B, and C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1970 to December 1971.  His service records shows that he served in the Republic of Vietnam as an infantry reconnaissance specialist and that his military decorations include the Combat Infantryman Badge, the Bronze Star Medal with 1st Oak Leaf Cluster, and the Army Commendation Medal with "V" device denoting valor and heroism in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office which, inter alia, denied the Veteran's claim of entitlement to service connection for a hepatitis infection, to include hepatitis A, B, and C.  The VA Regional Office in Indianapolis, Indiana (RO) is the agency of original jurisdiction over the current appeal.

In December 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development.
 
In October 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony and evidence at a videoconference hearing before a Decision Review Officer (DRO).  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.

The denial of the claim on appeal was confirmed in a December 2013 supplemental statement of the case.  The case was then returned to the Board in February 2014, and the Veteran continues his appeal. 


FINDINGS OF FACT

1.  The Veteran is not clinically demonstrated to have been exposed to hepatitis A or hepatitis C during his lifetime.
2.  The Veteran is clinically demonstrated to have been infected with hepatitis B.

3.  The Veteran's clinically confirmed exposure to hepatitis B did not occur during active military service.


CONCLUSION OF LAW

A hepatitis infection was not incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the claim decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for a hepatitis infection was filed in July 2006, and a VCAA notice letter addressing this issue was dispatched to the Veteran in September 2006, prior to the initial adjudication of this claim in the March 2007 rating decision now on appeal.  Additional notification letters were forwarded to the Veteran in December 2008 and December 2012.  The timing defect of these letters was cured by the agency of original jurisdiction's (AOJ's) subsequent readjudication of the claim on appeal and issuance of a supplemental statement of the case, most recently in December 2013.  Collectively, these letters addressed the issue adjudicated herein and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
 
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the. . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claim adjudicated herein.  As pertinent to these claims, the Veteran's service treatment records and all relevant post-service records from VA and private sources for the period from 2006 to 2012 have been obtained and associated with the evidence.  Also, the Veteran has been afforded the opportunity to submit oral testimony in support of his claim.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.
As relevant, the Veteran was provided with a VA medical examination in November 2012. The clinician who conducted the November 2012 examination provided a nexus opinion that addresses the matter adjudicated on the merits herein. The Board has reviewed the November 2012 examination report and notes that the Veteran's pertinent clinical history was considered by the VA clinician who presented it. This examiner provided adequate discussion of her clinical observations and rationales to support her individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file. The November 2012 examination and the nexus opinion obtained from it are therefore deemed adequate for VA adjudication purposes. Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was provided with the opportunity to present oral testimony in support of his claims before a DRO in an October 2012 RO hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the October 2012 hearing, the presiding DRO's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate his claim for service connection for a hepatitis infection.  See transcript of October 11, 2012 DRO hearing.  Thus, the Board finds that the DRO presiding over the October 2012 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

With regard to the matter adjudicated on the merits below, the Board concludes that the RO/AMC has adequately developed the evidence in substantial compliance with the December 2011 Remand instructions.  Another remand for further corrective action is not warranted.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has expressly stated in a signed affirmation associated with the claims file that there are no pertinent service department records or VA or private medical records that are outstanding and obtainable.  In this regard, he stated that copies of his private medical records from St. John's Hospital of Anderson, Indiana, dated in 1977, and from Community Family Physicians, that are purported to be the earliest clinical evidence showing his hepatitis infection, were no longer retained by the originating healthcare providers and that he did not have any such copies in his possession; as such, these records no longer existed and he requested that VA proceed with adjudicating his claim without them.  (See correspondence dated March 19, 2009.)  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Board has not overlooked any pieces of evidence. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection, generally.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation in service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  In essence, compensation for a disability requires:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of relevant symptoms in service will permit service connection for a chronic disease generally represented by such symptoms, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran's service personnel records show that was decorated with the Combat Infantryman Badge and that his Army Commendation Medal was awarded for valor and heroism, thereby establishing that he participated in armed combat against enemy forces during service.  38 C.F.R. § 3.304(d) (2013) provides that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence in consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation. 

III.  Entitlement to service connection for a hepatitis infection, to include hepatitis A, B, and C.

The Veteran's service medical records show that his digestive system, liver, and viscera were clinically normal on entrance examination in March 1970 and that he denied having any history of liver disease on an accompanying medical history questionnaire.  Records during service show no diagnosis of, or treatment for liver disease, nor do the records reflect treatment for sexually transmitted diseases, or indicate that he ever engaged in intravenous drug use, received tattoos, or was in contact with persons infected with hepatitis.  Although the records show that he sustained a chest injury from the backblast from firing a tank weapon, the records do not indicate that this injury involved an open lesion or that he ever received a blood transfusion of any kind during active duty.  On separation examination in December 1971, his digestive system, liver, and viscera were clinically normal, and he denied having any history of liver disease (including jaundice and hepatitis) on an accompanying medical history questionnaire.  

The Veteran filed his claim for VA compensation for a hepatitis infection in July 2006, nearly 35 years after his discharge from active duty.  He indicated that he was first informed of having been infected with hepatitis in 1977 (approximately five years after leaving service), when he was rejected as a blood donor because of he tested positive for hepatitis exposure.  The current medical evidence associated with the Veteran's claims file includes private and VA blood analyses performed in December 2006, January 2008, and November 2012, which demonstrate that he did not test positive for exposure to hepatitis A and C, but that he tested positive for exposure to hepatitis B, although his hepatitis B infection is presently non-active.  The Veteran reported that he had been informed that he hepatitis B while serving in Vietnam, although a review of the clinical record shows no medical statements to this effect. 

The Veteran maintains that he developed a viral infection of his liver during his period of active service.  In his written statements and hearing testimony before a DRO, he advances the theory that the vector of his hepatitis infection was through drinking untreated and unpurified water from a mountain stream during combat duty out in the open country while serving in Southeast Asia.  The Board finds the Veteran's foregoing statement regarding his having to drink unpurified water from natural open sources during combat service in Vietnam to be credible in that such activities are consistent with the time, place and circumstances of his military service while serving in his historically established capacity as a combat soldier.  See 38 U.S.C.A. § 1154(a) (West 2002).  However, as will be further discussed below, because the record does not establish that the Veteran is a trained medical professional or a specialist in epidemiology or infectious disease, he does not have the competence to state that he contracted his present hepatitis infection as a result of drinking unpurified mountain stream water in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Throughout the entire pendency of this claim, including on a November 2006 medical history questionnaire and during his November 2012 VA medical examination, the Veteran has consistently denied ever having engaged during service in the kinds of activities that are clinically associated with a high risk of exposure to the hepatitis virus.  This includes using intravenous drugs, using intranasal cocaine, participating in high-risk sexual activity, undergoing hemodialysis, having tattoos or body piercings, sharing toothbrushes or razor blades, receiving acupuncture with non-sterile needles, and receiving a blood transfusion.  The Board finds the Veteran's statements in this regard to be entirely credible as they are not contradicted by the contemporaneous clinical evidence.  

In the report of a November 2012 VA medical examination, the examining clinician reviewed the Veteran's medical history and objectively determined that he had not been exposed to either the hepatitis A or hepatitis C virus, but that his blood tests confirmed that he had previously been infected with the hepatitis B virus, which was non-active at the present time.  The veteran did not presently display any signs or symptoms of an active liver disease.  The examiner acknowledged the Veteran's reported history of drinking untreated and unpurified water from a stream while serving in Vietnam and his denial of using intravenous drugs and intranasal cocaine, participation in high-risk sexual activity, receiving blood transfusions or undergoing hemodialysis, having tattoos or body piercings, sharing toothbrushes or razor blades, or receiving acupuncture with non-sterile needles during active duty.  The examiner then presented the following opinion, which states in pertinent part:

The [Veteran's hepatitis B infection] was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event.  [The rationale is that] Hepatitis B is the most common serious liver infection in the world.  Worldwide, about 350 million people are chronic carriers of [the hepatitis B virus.]  About 800,000 to 1.4 million Americans are chronic hepatitis B carriers.  The hepatitis B virus is known as a blood-borne virus because it is transmitted from one person to another via blood or fluids contaminated with blood.  Considering the prevalence of infections throughout the world along with the lack of [clinical evidence objectively demonstrating] illness, [open lesion] injury, or exposure incident while in the military, it is less likely than not that the [Veteran's] current [hepatitis B exposure] is caused [by] or etiologically related to his military service. 

The Board has considered the evidence presented above and finds that the weight of the clinical record is against the Veteran's claim for VA compensation for a hepatitis infection.  Firstly, the clinical evidence fails to demonstrate that the Veteran has ever been exposed to either the hepatitis A or C virus.  Although his exposure to the hepatitis B virus is clinically established, the Veteran's service medical records show no indication that he contracted an infectious liver disease during active duty or that he received a blood transfusion or treatment for an open lesion or invasive skin injury in service.  The service medical records also do not indicate that he received a tattoo, or that he was an intravenous drug user, or that he was treated for a sexually transmitted disease in service.  The Veteran himself has presented credible statements regarding his non-involvement, non-receipt, or non-participation during military service in any of the known activities recognized by medical science as having a high risk of exposure to the viruses that cause the three known types of hepatitis.  Finally, the opinion of the clinician who examined the Veteran in November 2012 was that, given the above history and the known medical characteristics of the hepatitis B virus and the mechanism of its infection, it was less likely than not that the Veteran's exposure to and infection by hepatitis B was incurred in his military service.  This opinion also rules out any relationship between the Veteran's hepatitis B infection and his stated history (which the Board finds as a factual matter to be true) of drinking untreated and unpurified water from an open stream during combat service in Southeast Asia.  

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim of entitlement to service connection for a hepatitis infection (to include hepatitis A, B, and C); his claim is therefore denied.  As the evidence is not in a state of relative equipoise regarding evidence both for and against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To the extent that the Veteran asserts, based on his own personal knowledge of medicine and his familiarity with his individual medical history, that his hepatitis B infection was incurred in service as a result of drinking contaminated water from an raw field source, the Board first notes that he is not shown in the record to be a trained medical clinician or that he ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding whether hepatitis B can be contracted from drinking contaminated stream water in one that lies only within the purview of trained clinicians and specialists in infectious disease and epidemiology, it falls outside the realm of common knowledge of a lay person.  The Veteran therefore lacks the competence to provide a probative medical opinion linking his hepatitis B infection to this incident in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose infectious disease and present etiological opinions regarding the infection vector and approximate time of onset).

The Board recognizes and sincerely honors the Veteran's heroic service in the defense of his country during the Vietnam War Era and regrets that it cannot allow his claim.  However, the Board emphasizes that this denial is based solely on the application of the pertinent law and regulations to the specific facts of this case and is not intended in any way to disparage or disrespect the Veteran's valorous military service.
 

ORDER

Service connection for a hepatitis infection, to include hepatitis A, B, and C, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


